Citation Nr: 1140840	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a spine disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling, to include entitlement to a temporary total rating for convalescence.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared via video conference and provided testimony before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a back disability and claims that it was caused or aggravated by his service-connected left knee disability.  Specifically, he claims that in September 2006, his left knee gave way and caused him to fall and injure his back.  An August 2008 letter from a VA nurse practitioner supports his assertion.  A July 2008 letter from his chiropractor indicates a possible link between the left knee disability and current back disability while a June 2007 private treatment record indicates that the left knee was aggravating the back.

The Veteran was afforded VA examinations in December 2006 and September 2008.  The same examiner conducted both examinations and opined that the left knee disability is unrelated to the back disability.  However, in both opinions, the examiner questioned whether the Veteran actually fell and, if so, whether the service-connected left knee was in fact the cause of the fall and the alleged resulting spine injury.  VA treatment records show that the Veteran fell in September 2006 and fractured his knee.  Records show complaints of back pain dated shortly thereafter.  As it appears that the examiner has not thoroughly reviewed the evidence in the claims file, the Board must return the examination reports as being inadequate for rating purposes.  38 C.F.R. § 4.2 (2011).

In addition, the Veteran seeks an increased rating for his service-connected left knee disability, to include entitlement to a temporary total rating for convalescence.  During the Veteran's hearing before the Board, he indicated that his instability of the knee had been worsening.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his back disability and the symptoms and severity of his left knee disability.  The claims file and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.  The examiner must also consider the subjective symptoms reported by the Veteran.

The examiner is asked to indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected knee disability caused or aggravated (permanently worsened beyond natural progression) his back disability.  The examiner is asked to presume that the Veteran fell in September 2006.

As to the left knee, the examiner should conduct range of motion testing and provide a full description of any pain that the Veteran experiences during such testing, stating the point at which he begins to experience pain and the point at which the pain causes limitation or functional loss of useful motion.  The examiner should indicate whether the Veteran exhibits instability, functional loss due to weakness, fatigability, incoordination or pain on movement and describe the impact of the service-connected disability on his activities of daily living and employment.

All opinions must be supported by a sufficient rationale in a typewritten report.

2.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  The question of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 must be incorporated into this readjudcation.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


